                         IN TIIE UNITED STATES DISTRICT COURT
                     FOR TIIE EASTERN DISTRICT OF NORTII CAROLINA
                                   SOUTHERN DMSION
                                     No. 7:07-CR-79-D



UNITED STATES OF AMERICA                   )
                                           )
                v.                         )              ORDER
                                           )
RYAN OSHAY LEE,                            )
                                           )
                       Defendant.          )


       Given the numerous changes to the law and Fourth Circuit precedent since the parties

completed briefing Ryan Oshay Lee's pending motions, each party shall submit a brief of no more

than 10 pages addressing the pending motions.

       SO ORDERED. This 30 day of April 2021.




                                                      JSC.DE            RID
                                                      United States District Judge
